       Case 2:18-mj-00152-EFB Document 20 Filed 10/11/18 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Attorney
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Tel: 916-498-5700/Fax: 916-498-5710
6    Attorneys for
     OMAR AMEEN
7
8
                               IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   IN THE MATTER OF THE                       )   Case No. 2:18-mj-152 EFB
     EXTRADITION OF OMAR                        )
12   ABDULSATTAR AMEEN TO THE                   )   NOTICE OF ERRATUM
     REPUBLIC OF IRAQ,                          )   (STATUS REPORT)
13                                              )   Date: October 15, 2018
                                                )   Time: 10:00 a.m.
14                                                  Judge: Hon. Edmund F. Brennan
15
16
             In the Status Report filed yesterday, defense counsel inadvertently used the wrong year
17
     for Mr. Ameen’s court hearing on August 20th of this year. The sentence at page 6, line 8 should
18
     read, “Accordingly, his first appearance had to be continued to the following Monday, August
19
     20, 2018, simply to allow defense counsel to see him with an interpreter and attempt to discuss
20
     the case.” Doc. 14. Defense counsel apologizes for the typo.
21
     DATED: October 10, 2018                        Respectfully submitted,
22
                                                    HEATHER E. WILLIAMS
23
                                                    Federal Defender
24
                                                    /s/ Rachelle Barbour
25                                                  ________________________________
                                                    RACHELLE BARBOUR
26                                                  Attorney
27                                                  Attorney for OMAR AMEEN

28


                                                       1
     Notice of Erratum – US v. Ameen
